Citation Nr: 0116755	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
benefits. 


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



REMAND 
The veteran had active service from September 1965 to August 
1967.  He died in June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 determination issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which found that the appellant could not 
be recognized as the surviving spouse of the veteran for 
purposes of VA death benefits.

The appellant in this case is seeking recognition as the 
veteran's surviving spouse for purposes of entitlement to VA 
death benefits, specifically contending that she entered into 
a common-law marriage with the veteran.  The RO has denied 
her claim on the basis of an existing impediment to the valid 
inception of a common-law marriage in that the appellant has 
reported that she married MLC in January 1959 when she was 
age 14 and separated from him in February 1959 and that there 
is no evidence that this marriage was ever terminated by 
either divorce or the death of MLC.

While it is true that a prior ceremonial marriage may exist 
as an impediment to the subsequent inception of a common-law 
marriage, the RO's adjudication of this issue failed to 
address several applicable VA regulations.  First, although 
38 U.S.C.A. § 108(a) (West 1991) provides that no State law 
providing a presumption of death shall be applicable to 
claims for benefits under laws administered by the Secretary, 
Section 108(b) provides that if evidence satisfactory to VA 
is submitted establishing the continued and unexplained 
absence of any individual from that individual's home and 
family for 7 or more years, and establishing that after 
diligent search no evidence of that individual's existence 
after the date of disappearance had been found or received, 
the death of such individual as of the date of the expiration 
of such period shall be considered as sufficiently proved 
(emphasis added).  See also 38 C.F.R. § 3.212 (2000).

While there is no objective evidence (other than the 
appellant's own statement) of the appellant's ceremonial 
marriage to MLC in January 1959 on file, a report of contact 
on file indicates that RO personnel contacted the Harrison 
County Courthouse in January 2000 and county personnel 
apparently confirmed the existence of a ceremonial marriage 
certificate between the appellant and MLC (but there was no 
listing of a divorce or death for MLC, nor was there a Social 
Security number or date of birth for him).  Although such 
certificate of marriage may be facially valid, whether such 
marriage was in fact valid, given her age, has not been 
considered.

The appellant has consistently stated that following MLC's 
departure in February 1959 she never saw or heard from him 
again.  She has reported that she met two of MLC's sisters at 
her son's funeral in 1971 and was advised that MLC had died.  
While this evidence may not substitute for an actual death 
certificate or other objective evidence of MLC's death, this 
statement coupled with the lack of any contact between the 
appellant and MLC over the next 40 years raises the question 
of whether MLC may be presumed dead in accordance with 
38 U.S.C.A. § 108(b) and 38 C.F.R. § 3.212(a).

As to whether the appellant has made a "diligent search." in 
accordance with 38 U.S.C.A. § 108(b) and 38 C.F.R. 
§ 3.212(a), VA now has an expanded duty to assist all 
claimants in accord with the Veterans Claims Assistance Act 
(VCAA) of 2000, passed during the pendency of this appeal.  
The appellant should be advised that if she chooses to rely 
upon the potential VA 7-year absence presumption of death, 
she should provide evidence of her attempts in locating MLC 
sufficient to establish a "diligent search."

38 U.S.C.A. § 103(c) (West 1991) provides that in determining 
whether or not the appellant in this case was the spouse of 
the veteran, it is necessary that their marriage be proven as 
valid for VA purposes according to the law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties residuals when the right to 
benefits accrued.  In this case, the question is whether the 
appellant and the veteran established a common-law marriage 
in accordance with Texas law.

Another VA law for consideration in this case is that 
regarding "marriages deemed valid" at 38 U.S.C.A. § 103(a) 
and 38 C.F.R. § 3.52 (2000).  If the attempted common-law 
marriage of the appellant and the veteran was established one 
or more years before the veteran died (in the absence of any 
children of that marriage), the appellant cohabited with the 
veteran continuously from the date of common-law marriage to 
the date of his death, no claim has been filed by any other 
legal surviving spouse who has been found entitled to 
gratuitous death benefits, and the appellant entered into 
that common-law marriage without knowledge of an impediment, 
that marriage may be deemed valid.

The key element here is the provision regarding the appellant 
entering into a common-law marriage with the veteran without 
knowledge of an impediment.  While the impediment would be 
the appellant's prior ceremonial marriage to MLC, if the 
appellant entered into the common-law marriage with the 
veteran with the good faith belief in MLC's earlier death, 
then it certainly might be argued that the appellant entered 
into that marriage without knowledge of an impediment.  See 
VAOPGCPREC 20-90 (O.G.C. Prec. 20-90).

If the impediment of the appellant's prior ceremonial 
marriage to MLC in January 1959 may be overcome by the 
presumption of death then the question presented is whether 
the appellant and the veteran entered into a recognizable 
common-law marriage in accordance the law of Texas.  If the 
impediment of the appellant's prior ceremonial marriage to 
MLC in January 1959 can not be overcome by the presumption of 
death, then the question presented is whether the appellant 
believes that she and the veteran entered into a recognizable 
common-law marriage in accordance the law of Texas, and such 
marriage may be deemed-valid.  

There are three essential elements to establish common-law 
marriage in Texas:  (1) An agreement presently to become man 
and wife; (2) a living together pursuant to the agreement and 
cohabitation as husband and wife; and (3) a holding out of 
each other to the public as husband and wife.  See Gary v. 
Gary, 490 S.W. 2d 929 (1973).  It presently appears from the 
evidence on file that the appellant and the veteran cohabited 
and lived together for a lengthy period.

In January 1999, only 6 months before his death, the veteran 
first attempted to have the appellant added as a dependent 
for VA compensation purposes based upon common-law marriage.  
At that time, he stated that "we have lived together for over 
33 years."  That would have placed the time of their 
cohabitation back to 1966.  In her June 2000 substantive 
appeal, the appellant stated that she had lived with the 
veteran for 35 years.  That would have placed their 
commencement of cohabitation together back to 1965.

The veteran's well-documented ceremonial marriage to DJH in 
September 1972 was terminated by DJH's death in July 1982.  
The question is presented as to whether a common-law marriage 
between the veteran and the appellant may have originated 
after that time.  The Board finds that an opinion from the VA 
Regional Counsel would be useful.  Accordingly, this case is 
REMANDED to the RO for the following action:

1.  Initially, the RO should follow any 
newly adopted procedures consistent with 
the VCAA and VA's expanded duty to 
assist.  This should include notification 
of the evidence necessary to substantiate 
her claim

2.  The appellant should be requested to 
identify her efforts at a diligent search 
for MLC including possible efforts at 
locating him through contacts with 
relatives or other sources.  She should 
also be advised of the types of evidence 
necessary to meet the requirements for 
recognition of common-law marriage under 
Texas law.  The RO should contact the 
veteran's mother (PBB, whose address for 
payment of VA burial benefits appears to 
be in Irving, Texas) and ask her to 
provide a written, detailed explanation 
of her understanding of the veteran's 
relationship with the appellant.  The RO 
is requested to again attempt to locate 
MLC through any of its available 
resources from fellow governmental 
agencies or any other possible sources, 
documenting all such efforts in the 
claims folder.

3.  After completing the above, the RO 
should refer the veteran's claims folder 
to the VA Regional Counsel for an opinion 
as to whether or not the appellant and 
veteran established a common-law marriage 
under Texas law.  Should it be determined 
that a common law marriage was not 
established, the question of whether such 
a marriage may be recognized on a deemed-
valid basis should be addressed.

4.  After completing the above 
development, the RO should readjudicate 
the issue presented on appeal.  If the 
benefit sought remains denied, then the 
appellant must be provided a Supplemental 
Statement of the Case which includes a 
comprehensive explanation of the decision 
and all additional relevant law and 
regulations.  The appellant must be 
provided an opportunity to respond to 
this statement.

Thereafter, the case should thereafter be returned to the 
Board after compliance with all appellate procedures.  The 
purpose of this REMAND is to obtain clarifying information 
and ensure due process.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


